UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1018 Dreyfus Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Equity Growth Fund March 31, 2010 (Unaudited) Common Stocks99.6% Shares Value ($) Consumer Discretionary11.2% Abercrombie & Fitch, Cl. A 44,300 2,021,852 Autoliv 56,810 a,b 2,927,419 Carnival 67,964 2,642,440 Dick's Sporting Goods 101,090 b 2,639,460 Home Depot 129,318 4,183,437 Interpublic Group of Cos. 305,310 b 2,540,179 Macy's 77,210 1,680,862 News, Cl. A 181,160 2,610,516 Nordstrom 86,170 a 3,520,045 Staples 160,520 3,754,563 Target 110,000 5,786,000 Tiffany & Co. 57,730 2,741,598 Consumer Staples15.3% Clorox 56,960 3,653,414 Coca-Cola Enterprises 114,740 3,173,708 Colgate-Palmolive 47,317 4,034,247 Dr. Pepper Snapple Group 61,990 2,180,188 Energizer Holdings 66,590 b 4,179,188 Estee Lauder, Cl. A 40,750 2,643,453 Kraft Foods, Cl. A 115,280 3,486,067 Kroger 134,440 2,911,970 PepsiCo 168,790 11,167,146 Philip Morris International 167,740 8,749,318 SUPERVALU 100,770 1,680,844 Whole Foods Market 84,630 a,b 3,059,375 Energy5.4% Cameron International 47,380 b 2,030,707 Consol Energy 37,390 1,595,057 EOG Resources 24,980 2,321,641 Halliburton 64,190 1,934,045 Newfield Exploration 56,640 b 2,948,112 Noble Energy 26,610 1,942,530 Occidental Petroleum 38,860 3,285,224 Transocean 21,270 b 1,837,303 Financial4.3% American Express 41,190 1,699,499 BlackRock 13,060 2,843,946 Genworth Financial, Cl. A 137,050 b 2,513,497 Prudential Financial 39,090 2,364,945 T. Rowe Price Group 91,480 5,024,996 Health Care16.9% Alexion Pharmaceuticals 59,220 b 3,219,791 AmerisourceBergen 114,710 3,317,413 Amgen 88,540 b 5,291,150 Amylin Pharmaceuticals 84,340 b 1,896,807 Celgene 55,290 b 3,425,768 Cerner 38,350 b 3,262,051 Covidien 55,297 2,780,333 Edwards Lifesciences 21,010 b 2,077,469 Express Scripts 43,260 b 4,402,138 Genzyme 33,660 b 1,744,598 Gilead Sciences 71,986 b 3,273,923 Hospira 29,740 b 1,684,771 Human Genome Sciences 56,150 b 1,695,730 Merck & Co. 140,250 5,238,338 Pfizer 194,564 3,336,773 Shire, ADR 25,900 1,708,364 Thermo Fisher Scientific 46,870 b 2,410,993 Warner Chilcott, Cl. A 90,970 b 2,324,284 Zimmer Holdings 52,910 b 3,132,272 Industrial9.1% Caterpillar 84,850 5,332,823 Cummins 50,670 3,139,007 Dover 69,871 3,266,469 Norfolk Southern 57,190 3,196,349 Rockwell Collins 45,600 2,854,104 Tyco International 82,380 3,151,035 Union Pacific 59,695 4,375,644 United Technologies 69,030 5,081,298 Information Technology33.7% Agilent Technologies 72,960 b 2,509,094 Apple 66,904 b 15,717,757 BMC Software 94,060 b 3,574,280 Broadcom, Cl. A 82,766 2,746,176 Cisco Systems 397,210 b 10,339,376 Dolby Laboratories, Cl. A 55,720 b 3,269,092 EMC 171,410 b 3,092,236 Equinix 16,460 a,b 1,602,216 Google, Cl. A 18,896 b 10,714,221 Hewlett-Packard 166,420 8,845,223 Informatica 95,020 b 2,552,237 Microsoft 525,790 15,389,873 Oracle 351,610 9,032,861 QUALCOMM 118,390 4,971,196 Research In Motion 33,080 b 2,446,266 Salesforce.com 38,530 b 2,868,559 Sybase 77,740 b 3,624,239 Teradata 99,240 b 2,867,044 Trimble Navigation 98,560 b 2,830,643 VMware, Cl. A 51,800 b 2,760,940 Materials3.7% Celanese, Ser. A 83,390 2,655,972 CF Industries Holdings 29,900 2,726,282 Pactiv 143,160 b 3,604,769 Steel Dynamics 195,780 3,420,277 Total Common Stocks (cost $273,649,121) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,011,000) 1,011,000 c Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,640,790) 4,640,790 c Total Investments (cost $279,300,911) 101.3% Liabilities, Less Cash and Receivables (1.3%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $4,510,601 and the total market value of the collateral held by the fund is $4,640,790. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $279,300,911. Net unrealized appreciation on investments was $57,440,194 of which $58,787,228 related to appreciated investment securities and $1,347,034 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 324,007,266 - - Equity Securities - Foreign+ 7,082,049 - - Mutual Funds 5,651,790 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Mid-Cap Growth Fund March 31, 2010 (Unaudited) Common Stocks97.3% Shares Value ($) Consumer Discretionary15.2% Aeropostale 100,500 a 2,897,415 Bed Bath & Beyond 65,000 a 2,844,400 Chipotle Mexican Grill 16,190 a 1,824,127 Marriott International, Cl. A 59,510 1,875,755 NetFlix 65,000 a,b 4,793,100 Priceline.com 10,270 a 2,618,850 Williams-Sonoma 74,530 1,959,394 Consumer Staples6.6% Dr. Pepper Snapple Group 38,000 1,336,460 Hansen Natural 73,200 a 3,175,416 Mead Johnson Nutrition 71,000 3,694,130 Energy5.1% Consol Energy 60,000 2,559,600 Continental Resources 44,490 a 1,893,050 Noble 42,740 1,787,387 Financial5.8% Hudson City Bancorp 100,000 1,416,000 Jefferies Group 72,360 b 1,712,761 New York Community Bancorp 113,460 1,876,628 Och-Ziff Capital Management Group, Cl. A 131,880 2,110,080 Health Care21.6% Alexion Pharmaceuticals 34,920 a 1,898,600 AmerisourceBergen 134,000 3,875,280 Dendreon 50,820 a,b 1,853,405 Hologic 95,780 a 1,775,761 Human Genome Sciences 58,990 a 1,781,498 IDEX 57,910 1,916,821 IDEXX Laboratories 48,000 a,b 2,762,400 Illumina 46,900 a,b 1,824,410 Myriad Genetics 75,000 a 1,803,750 Patterson 60,460 1,877,283 Sirona Dental Systems 49,220 a 1,871,837 Varian Medical Systems 62,700 a,b 3,469,191 Industrials14.9% Aecom Technology 65,264 a 1,851,540 AMETEK 45,730 1,895,966 C.H. Robinson Worldwide 41,000 2,289,850 Flowserve 37,850 4,173,720 Jacobs Engineering Group 41,660 a 1,882,615 Pall 48,400 1,959,716 Roper Industries 31,890 1,844,518 Stericycle 45,000 a 2,452,500 Information Technology27.2% Akamai Technologies 78,450 a,b 2,464,114 Baidu, ADR 4,180 a 2,495,460 BMC Software 100,000 a 3,800,000 Broadcom, Cl. A 94,200 3,125,556 Cognizant Technology Solutions, Cl. A 40,000 a 2,039,200 Dolby Laboratories, Cl. A 89,000 a 5,221,630 F5 Networks 19,820 a 1,219,128 FactSet Research Systems 38,000 2,788,060 Juniper Networks 40,730 a 1,249,596 Marvell Technology Group 117,070 a 2,385,887 Salesforce.com 35,000 a 2,605,750 Shanda Interactive Entertainment, ADR 52,000 a,b 2,266,680 VeriSign 75,000 a 1,950,750 Telecommunication Services.9% American Tower, Cl. A 27,000 a Total Common Stocks (cost $99,926,875) Other Investment6.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,060,000) 8,060,000 c Investment of Cash Collateral for Securities Loaned10.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $13,376,991) 13,376,991 c Total Investments (cost $121,363,866) 114.6% Liabilities, Less Cash and Receivables (14.6%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $12,900,454 and the total market value of the collateral held by the fund is $13,376,991. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $121,363,866. Net unrealized appreciation on investments was $20,270,620 of which $21,828,219 related to appreciated investment securities and $1,557,599 related to depreciated investment securities. 100-527-27 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 115,435,355 - - Equity Securities - Foreign+ 4,762,140 - - Mutual Funds 21,436,991 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Discovery Fund March 31, 2010 (Unaudited) Common Stocks98.1% Shares Value ($) Consumer Discretionary13.7% 99 Cents Only Stores 70,510 a 1,149,313 Brinker International 75,070 1,447,350 Carter's 43,400 a 1,308,510 Cato, Cl. A 56,810 1,218,006 Chipotle Mexican Grill 6,086 a 685,710 Citi Trends 21,660 a 702,650 Columbia Sportswear 11,740 616,702 Gentex 42,060 816,805 Gymboree 23,810 a 1,229,310 Hibbett Sports 23,620 a,b 604,200 Jarden 28,130 b 936,448 JOS. A. Bank Clothiers 34,580 a 1,889,797 Lions Gate Entertainment 129,780 a,b 809,827 P.F. Chang's China Bistro 14,010 a 618,261 Tractor Supply 28,490 1,653,845 Wolverine World Wide 36,790 1,072,796 Consumer Staples1.6% Alberto-Culver 29,680 776,132 Inter Parfums 59,390 880,160 Seneca Foods, Cl. A 8,590 a 250,141 Energy3.5% Arena Resources 20,320 a 678,688 Dril-Quip 10,050 a 611,442 Oil States International 13,350 a 605,289 Penn Virginia 20,020 490,490 Petroleum Development 28,140 a 652,004 Quicksilver Resources 92,530 a 1,301,897 Exchange Traded Funds3.8% iShares Russell 2000 Growth Index Fund 63,610 b Financial6.7% Altisource Portfolio Solutions 44,140 a 988,736 Arch Capital Group 12,230 a 932,537 Hatteras Financial 40,530 b 1,044,458 Portfolio Recovery Associates 25,700 a,b 1,410,159 Prosperity Bancshares 34,930 1,432,130 Starwood Property Trust 45,450 877,185 Westamerica Bancorporation 25,520 b 1,471,228 Health Care26.4% Alexion Pharmaceuticals 19,630 a 1,067,283 Allscripts-Misys Healthcare Solutions 48,930 a,b 957,071 Analogic 24,200 b 1,034,066 AngioDynamics 35,530 a 554,979 Bio-Rad Laboratories, Cl. A 8,880 a 919,258 Bruker 75,850 a 1,111,202 Cardiome Pharma 122,540 a 809,989 Catalyst Health Solutions 21,630 a 895,049 Centene 31,990 a 769,040 Chemed 19,650 b 1,068,567 Emergency Medical Services, Cl. A 21,656 a 1,224,647 ev3 63,290 a 1,003,779 Human Genome Sciences 72,740 a,b 2,196,748 InterMune 14,130 a 629,774 MAP Pharmaceuticals 48,800 a,b 775,432 Mednax 15,950 a 928,130 Myriad Genetics 50,120 a 1,205,386 Natus Medical 37,610 a 598,375 Nektar Therapeutics 80,630 a 1,226,382 Owens & Minor 25,170 1,167,636 PerkinElmer 40,980 979,422 PSS World Medical 53,790 a,b 1,264,603 Quality Systems 10,050 b 617,472 RehabCare Group 29,850 a 814,010 Salix Pharmaceuticals 40,420 a 1,505,645 Sirona Dental Systems 35,990 a 1,368,700 SXC Health Solutions 18,540 a 1,247,371 Thermo Fisher Scientific 20,200 a 1,039,088 Thoratec 20,820 a,b 696,429 United Therapeutics 14,110 a,b 780,706 Volcano 50,441 a 1,218,655 ZymoGenetics 115,180 a,b 659,981 Industrial12.2% Columbus McKinnon 36,940 a 586,238 Crane 26,470 939,685 EnerSys 33,650 a,b 829,809 EnPro Industries 38,230 a,b 1,111,728 Exponent 16,330 a 465,732 Heidrick & Struggles International 31,380 b 879,581 Hub Group, Cl. A 41,030 a 1,148,019 Interface, Cl. A 78,940 914,125 Kforce 79,560 a 1,210,108 Knight Transportation 78,200 b 1,649,238 Landstar System 30,260 1,270,315 Mueller Industries 37,410 1,002,214 Nordic American Tanker Shipping 14,760 446,785 Quanex Building Products 34,850 576,071 Teledyne Technologies 24,383 a 1,006,286 Werner Enterprises 39,980 926,337 Information Technology27.6% Acxiom 61,980 a 1,111,921 Advanced Energy Industries 58,020 a 960,811 Art Technology Group 161,300 a 711,333 Atheros Communications 32,730 a,b 1,266,978 Blackboard 29,830 a,b 1,242,718 CACI International, Cl. A 35,670 a 1,742,480 Coherent 13,610 a,b 434,976 CyberSource 79,910 a,b 1,409,612 DTS 43,740 a 1,488,910 Finisar 55,280 a 868,449 Gartner 51,830 a 1,152,699 Harmonic 202,010 a 1,274,683 Mellanox Technologies 48,720 a,b 1,148,330 Mentor Graphics 66,780 a 535,576 MicroStrategy, Cl. A 6,460 a 549,552 NCI, Cl. A 11,830 a 357,621 NETGEAR 22,130 a 577,593 NetLogic Microsystems 32,400 a 953,532 NetScout Systems 79,490 a 1,175,657 Pericom Semiconductor 74,600 a 798,966 PMC-Sierra 72,740 a 648,841 QLogic 79,680 a 1,617,504 Quest Software 63,930 a 1,137,315 Skyworks Solutions 57,700 a 900,120 SMART Modular Technologies 169,240 a 1,304,840 SonicWALL 82,940 a 720,749 SuccessFactors 33,360 a 635,174 Take-Two Interactive Software 40,910 a 402,964 TeleCommunication Systems, Cl. A 120,220 a 881,213 THQ 153,430 a 1,075,544 Triquint Semiconductor 133,300 a 933,100 Ultratech 31,470 a 427,992 Verigy 89,660 a,b 1,002,399 Vishay Intertechnology 83,840 a 857,683 Vocus 32,990 a 562,480 Volterra Semiconductor 38,020 a 954,302 Materials2.6% Haynes International 28,470 1,011,539 Horsehead Holding 54,050 a 639,952 Schnitzer Steel Industries, Cl. A 17,840 937,135 Zep 28,020 613,078 Total Common Stocks (cost $105,488,093) Other Investment1.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,326,000) 2,326,000 c Investment of Cash Collateral for Securities Loaned13.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $15,880,528) 15,880,528 c Total Investments (cost $123,694,621) 113.0% Liabilities, Less Cash and Receivables (13.0%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $15,404,792 and the total market value of the collateral held by the fund is $15,880,528. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $123,694,621. Net unrealized appreciation on investments was $14,656,376 of which $16,211 322 related to appreciated investment securities and $1,554,946 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Significant Unadjusted Level 2 - Other Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 113,673,285 - - Equity Securities - Foreign+ 1,812,388 - - Mutual Funds/Exchange Traded Funds 22,865,324 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: A domestic equity security listed or traded on a securities exchange or in the over-the-counter market is valued at its last sale price on the exchange or market where it is principally traded or, in the case of a security traded on NASDAQ, at its official closing price. Lacking any sales on that day, the security is valued at the current closing bid price, or by quotes from dealers making a market in the security if the closing bid price is not available. A foreign equity security traded on a foreign exchange is valued at the last quoted official closing price available before the time when the funds assets are valued, or at the last quoted sales price if the exchange does not provide an official closing price or if the foreign market has not yet closed. Lacking any sales that day, the security is valued at the current closing bid price. New York closing exchange rates are used to convert foreign currencies to U.S. dollars. A debt security with a remaining maturity greater than 60 days at the time of purchase is valued in accordance with the evaluated bid price supplied by a pricing service approved by the Companys Board of Directors or, if such price is not available, at the mean between the highest bid and lowest asked quotations obtained from at least two securities dealers. A debt security with a remaining maturity of 60 days or less at the time of purchase is valued at amortized cost, which approximates market value, unless it is determined that amortized cost would not represent market value, in which case the securities would be marked to market. Registered investment companies that are not traded on an exchange are valued at their NAV. If market quotations or official closing prices are not readily available or are determined not to reflect accurately fair value, securities will be valued at their fair value as determined in good faith by the Board of Directors or pursuant to procedures approved by the Board of Directors. These situations may include instances where an event occurs after the close of the market on which a security is traded but before the fund calculates its NAV, and it is determined that the event has materially affected the value of the security. Fair value of foreign equity securities may be determined with the assistance of a pricing service using calculations based on indexes of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended March 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 By: /s/ James Windels James Windels Treasurer Date: May 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
